Citation Nr: 1703992	
Decision Date: 02/09/17    Archive Date: 02/23/17

DOCKET NO.  15-23 622	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUES

1.  Entitlement to an initial rating greater than 10 percent for thoracolumbar strain with arthritic changes.

2.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Robert V. Chisholm, Attorney at Law


ATTORNEY FOR THE BOARD

C. J. Houbeck, Counsel



INTRODUCTION

The Veteran served on active duty from November 1974 to November 1977.  

This matter comes on appeal before the Board of Veterans' Appeals (Board) from June 2014 and May 2015 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Anchorage, Alaska.  The Lincoln, Nebraska RO currently has jurisdiction over the appeal.

Since the last adjudication of the case by the RO, the Veteran submitted additional evidence.  Since the Veteran's substantive appeal was received after February 2, 2013, the Board no longer is required to obtain a waiver of initial review by the agency of original jurisdiction (AOJ).  See § 501 of the Honoring America's Veterans Act, Public Law No. 112-154, 126 Stat. 1165 (amending 38 U.S.C. § 7105 to provide for an automatic waiver of initial AOJ review of evidence submitted to the AOJ or to the Board at the time of or subsequent to the submission of the substantive appeal, unless the claimant or claimant's representative requests in writing that the AOJ initially review such evidence.)  In any case, in multiple letters the Veteran's representative explicitly waived review of such evidence by the AOJ.

This appeal was processed using the Veteran's Benefits Management System (VBMS) and Virtual VA paperless claims processing systems.  Accordingly, any future consideration of the Veteran's case should take into consideration the existence of these electronic records.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  The Veteran's low back disability is manifested by painful motion, tenderness, and limited motion with forward flexion better than 60 degrees.  The combined range of motion is better than 120 degrees.

2.  The Veteran's service-connected disabilities do not preclude him from securing and following a substantially gainful occupation.


CONCLUSIONS OF LAW

1.  The criteria for a disability rating greater than 10 percent for thoracolumbar strain with arthritic changes have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.321, 4.1, 4.2, 4.3, 4.7, 4.40, 4.45, 4.71a, Diagnostic Code (DC) 5242-5237 (2016).

2.  The criteria for entitlement to a TDIU have not been met.  38 U.S.C.A. § 1155, 5107 (West 2014); 38 C.F.R. §§ 3.340, 3.341, 4.16(a) (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

VA has met all statutory and regulatory notice and duty to assist provisions.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).

VA's duty to notify was satisfied by letters to the Veteran in February 2015, March 2015, and July 2015.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016).

The Board also concludes VA's duty to assist has been satisfied.  The Veteran's service treatment records and VA treatment records have been associated with the electronic claims file.  Private records have been associated with the claims file, to the extent possible.  The Veteran has at no time referenced outstanding records that he wanted VA to obtain or that he felt were relevant to the claims.

The duty to assist includes, when appropriate, the duty to conduct a thorough and contemporaneous examination of the Veteran.  Green v. Derwinski, 1 Vet. App. 121 (1991).  In addition, where the evidence of record does not reflect the current state of the Veteran's disability, a VA examination must be conducted.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. § 3.327(a) (2016).

The RO provided the Veteran multiple examinations.  Most recently, however, the Veteran refused to attend his scheduled examination for his service-connected spine disability, in June 2014, contending that VA had caused him enough pain.  As such, the claims will be evaluated based on the evidence of record.  

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

Relevant Factual Background

The Veteran sought treatment with VA for his orthopedic problems in June 2006.  At that time, the Veteran reported arthritic pain in the back and knees for over 18 years without medical treatment.  He described the pain in his back as constant, 3 out of 10, and worsened with quick movements, lifting, or bending over.  He compensated by moving slowly and deliberately to avoid tweaking the back.  There was occasional radiation of pain down the right leg to the knee.  Knee pain was bilateral and most comfortable when slightly flexed.  There was occasional swelling of the knees, but they were never hot to the touch.  On examination, there was no spinal tenderness.  The Veteran was unable to extend his legs due to severe right knee pain.  Straight leg raising tests were positive bilaterally.  Pulses and sensation in the lower extremities was normal.  Motor strength was grossly intact in all extremities.

In July 2006, the Veteran was afforded VA examinations for the residuals of frostbite of the hands and feet and for his left knee.  As to the cold weather injury residuals, the Veteran indicated that he had no symptoms when the temperature was above 60 degrees and had cold sensitivity when temperatures were below 50 degrees.  On examination, there was normal range of motion and the skin appeared normal except on cold tap water challenge, which resulted in subtle changes in skin tone.  As to the left knee, prior x-rays had shown early degenerative joint disease and on current examination passive range of motion of both knees was from 0 to 135 degrees with pain at the endpoint bilaterally.  Active range of motion was limited to 50 degrees, with pain from 30 to 50 degrees.  The Veteran used the desk and arms of the chair to support himself as he lowered himself into the chair, which was consistent with the range of motion findings.  The Veteran seemed to be sincere in his reports of pain and effort during testing.  

In August 2006, the Veteran requested an order for physical therapy because his gym membership was expiring at the end of the month and he was not financially able to renew the membership.  He claimed to need physical stimulation of his back and knees to remain functional and that chiropractic treatment on his back had helped immensely.  

The Veteran underwent a VA examination for the right knee in January 2009.  The Veteran reported that he had to catch himself with his hands about once a month when his right knee would give out.  The Veteran reported giving way, pain, stiffness, and weakness.  He denied deformity, instability, incoordination, locking, effusion, or inflammation.  There were moderate flare-ups of pain every 1 to 2 months and lasting 3 to 7 days.  He was able to care for himself, but avoided weight on the knee as much as possible.  On examination, the Veteran's gait was normal and there was no evidence of abnormal weight bearing.  There was crepitus and guarding of movement, but no evidence of clicks, grinding, or instability.  There was subpatellar tenderness.  Range of motion testing showed right knee flexion to 135 degrees and full extension and left knee flexion to 137 degrees and full extension.  There was objective evidence of pain following repetitive motion, but no additional limitation of function following 3 repetitions.  X-rays of the bilateral knees showed bilateral mild tibiofemoral degenerative joint disease and probable patellar chondromalacia.  The right knee disability resulted in problems with the Veteran's usual activities that were severe as to exercise and sports; and moderate as to chores, shopping, recreation, and traveling.  The right knee disability had no effect on feeding, bathing, dressing, toileting, grooming, or driving.  

The Veteran was afforded a VA examination for his low back in October 2009.  The Veteran reported that he was unemployed and had last worked in 2003 as a counselor.  He reported low back pain that had worsened in intensity since service.  The pain was low-grade and chronic, usually worse in the morning on awakening and with lifting and bending.  He walked without the use of an assistive device and without restriction generally.  The Veteran reported that he could walk up to one and a half miles without a problem.  He denied bowel and bladder problems.  On examination, range of motion testing showed thoracolumbar flexion to 70 degrees, extension to 15 degrees, right and left lateral flexion to 20 degrees, and right and left rotation to 30 degrees.  There was subjective loss of endurance due to pain, but there was no loss of strength with repetitive motion.  There was no pain on palpation during examination.  The Veteran denied flare-ups of pain.  Reflexes, sensation, gait, stance, and balance were normal.

In March 2010, the Veteran had full range of motion of the extremities on examination, but there was tenderness to the low back and some bony deformity medially on the left knee with patellar crepitus.  

In June 2010, the Veteran testified at a Board hearing for his claim for entitlement to service connection for a low back disability.  As to his current symptoms, the Veteran reported that had had good days and bad days.  On a good day, he could get out of bed without his back being sore, but on bad days the back was swollen and going to the bathroom was a challenge.  The pain was continuous, but the severity fluctuated.  The pain was continuously dull, with occasional sharp pains.  His knee problems caused him to limp on occasion.  

VA treatment records until at least March 2012 indicated that the Veteran continued to drive a car.

In February 2014, during hospitalization for high grade prostatic adenocarcinoma with the suggestion of metastasizing to the lungs and lymph nodes, the Veteran was seen by physical therapy.  At that time, the Veteran's muscle strength involving the knee joint was 4- out of 5 for the extensors and 3 out of 5 for the flexors on manual muscle strength testing.  Static sitting balance was good, dynamic sitting balance was fair, static standing balance was good without support, and dynamic standing balance was fair without support.  General endurance was on the low side of fair.  Prior to his hospitalization, the Veteran was noted to have been independent with activities of daily living and received assistance from a neighbor who would drive the Veteran to shop as needed.

The Veteran was scheduled for a VA examination for his back in June 2014, but he declined to attend, stating that VA had caused him enough pain.  

A June 2014 VA physical therapy consult note indicated that the Veteran required exercises to build his endurance due to residuals of his cancer treatment.  He reported that he had been walking outside a couple of times per day to build up his endurance.  The Veteran also had purchased yoga videos, although he had not started doing the exercises.  On examination, the Veteran's bilateral hip strength was 3 out of 5 and his knees and ankles were 4 out of 5.  That said, the treatment provider questioned the Veteran's effort during manual muscle testing, as there were no significant gait deviations that would correlate with the low strength in the bilateral hips.  The treatment provider encouraged the Veteran to continue with his ambulation outdoors.  

The Veteran failed to attend his last scheduled VA treatment visit for his back, in March 2015.

The record also includes a July 2016 private Employability Evaluation.  The vocational rehabilitation consultant based her opinions on a one-hour telephone interview of the Veteran and the electronic claims file.  The evaluation discussed the Veteran's medical history and work history, which included work as an electrician's helper, file clerk, volunteer firefighter, newspaper delivery driver, waiter, bartender, caterer, cook, houseman, salesperson, tourist shop manager, groundskeeper and maintenance worker at a campground, bagger at a supermarket, cashier, assistant manager, and social work counselor and clinical therapist.  The Veteran reported having stopped working in 2006 due to the progression and severity of his knee and back problems and his belief that he could not be a dependable and productive employee.  In addition, he had undergraduate degrees in journalism and social work and a master's in social work.  The Veteran worked full time until 2003 and worked part-time until 2006.  He described daily constant pain whether walking, standing, sitting, or sleeping and the pain was so severe that it caused falls that necessitated at times he crawl to the restroom.  The evaluation concluded, 

Based on the combination of functional problems with standing, walking, sitting, pain and fatigue, it is in my opinion that [the Veteran] is at least as likely as not incapable of securing and following a substantially gainful occupation, including sedentary employment due to his service-connected disabilities.  Sedentary work is defined in the Dictionary of Occupational Titles as work that involves exerting force to 10 lb. occasionally or negligible amount of force frequently to lift, carry push or pull.  Although a sedentary job involves significant sitting, a certain amount of standing or walking is often necessary to carry out job duties.  Jobs are sedentary if walking and standing are performed occasionally and all other sedentary criteria are met.  [The Veteran's] service-connected disabilities preclude him from sedentary employment as he has significant impairments in prolonged standing, walking, and sitting as documented throughout the record.  These limitations from his service-connected disabilities make him incapable of performing even the physical requirements of sedentary employment.  The combined service-connected disabilities affected physical functioning and precluded return to work in any of the jobs he held over the course of his work life.  

In support of the above conclusions, the evaluation cited to the fact that during the July 2006 VA knee examination the Veteran "used the desk and arms of the chair to support self as he lowered himself into the chair.  [The examiner] also noted the [V]eteran was seen to be sincere in his attempts at range of motion with grimace demonstrating pain."

An August 2016 VA treatment record noted that the Veteran's bilateral lower extremity strength was diminished due to pain, but his musculoskeletal system otherwise was normal.  It also was noted that the Veteran had extensive pain that was difficult to control due to a large tumor in the sacral spine.  He was referred to physical therapy to attempt to assist with the Veteran's limited mobility due to pain.

Rating

Disability evaluations are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his or her ability to function under the ordinary conditions of daily life, including employment, by comparing his or her symptomatology with the criteria set forth in the Schedule for Rating Disabilities.  The percentage ratings represent as far as can practicably be determined the average impairment in earning capacity resulting from such diseases and injuries and the residual conditions in civilian occupations.  Generally, the degree of disabilities specified are considered adequate to compensate for considerable loss of working time from exacerbation or illness proportionate to the severity of the several grades of disability.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.1 (2016).  Separate DCs identify the various disabilities and the criteria for specific ratings.  If two disability evaluations are potentially applicable, the higher evaluation will be assigned to the disability picture that more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2016).  Any reasonable doubt regarding the degree of disability will be resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2016).

The Veteran's entire history is reviewed when making a disability determination.  See 38 C.F.R. § 4.1 (2016).  VA must consider whether the Veteran is entitled to "staged" ratings to compensate when his or her disability may have been more severe than at other times during the course of his or her appeal.  Here, the disability has not significantly changed and a uniform evaluation is warranted.

The evaluation of the same disability under various diagnoses, known as pyramiding, is generally to be avoided.  38 C.F.R. § 4.14 (2016).  The critical element in permitting the assignment of several ratings under various DCs is that none of the symptomatology for any one of the disabilities is duplicative or overlapping with the symptomatology of the other disability.  See Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994).

The Veteran's low back disability is rated under DC 5242-5237.  In this regard, the Board notes that hyphenated DCs are used when a rating under one DC requires use of an additional DC to identify the basis for the evaluation assigned.  38 C.F.R. § 4.27 (2016).  Here, the Veteran's low back disability is rated as analogous to degenerative arthritis of the spine (DC 5242) and lumbosacral strain (DC 5237).  38 C.F.R. § 4.71a, DCs 5237, 5242 (2016).  The Veteran alleges his low back disability is more severe than currently rated.

Disabilities of the spine are rated under the General Rating Formula for Diseases and Injuries of the Spine (for DCs 5235 to 5243, unless 5243 is evaluated under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes). 

The General Rating Formula for Diseases and Injuries of the Spine provides a 10 percent disability rating for forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or, combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height.  A 20 percent disability rating is assigned for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 40 percent disability rating is assigned for forward flexion of the thoracolumbar spine 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine.  A 50 percent disability rating is assigned for unfavorable ankylosis of the entire thoracolumbar spine.  A 100 percent disability rating is assigned for unfavorable ankylosis of entire spine.  38 C.F.R. § 4.71a. 

These criteria are to be applied irrespective of whether there are symptoms such as pain (whether or not it radiates), stiffness, or aching in the affected area of the spine, id, and they "are meant to encompass and take into account the presence of pain, stiffness, or aching, which are generally present when there is a disability of the spine."  68 Fed. Reg. 51,455 (August 27, 2003) (Supplementary Information).

Notes appended to the rating formula for diseases and injuries of the spine specify that, for VA compensation purposes, normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  The normal combined range of motion of the thoracolumbar spine is 240 degrees.  Id, Note (2).  Provided, however, that, in exceptional cases, an examiner may state that because of age, body habitus, neurologic disease, or other factors not the result of disease or injury of the spine, the range of motion of the spine in a particular individual should be considered normal for that individual, even though it does not conform to the normal range of motion generally recognized by VA.  Id, Note (3).  Further, the term "combined range of motion" refers to "the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation"; provided, however, that the aforementioned normal ranges of motion for each component of spinal motion, as recognized by VA, are the maximum that can be used for calculation of the combined range of motion, and each range of motion measurement is to be rounded to the nearest five degrees.  Id, Notes (2) and (4).  Note (5) provides that, for VA compensation purposes, unfavorable ankylosis is a condition in which the entire cervical spine, the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching.  Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis.  Note (6) provides that disability of the thoracolumbar and cervical spine segments are to be rated separately, except when there is unfavorable ankylosis of both segments, which will be rated as a single disability.  Id. 

Spine conditions rated under DC 5243, for intervertebral disc syndrome, may be rated alternatively based on incapacitating episodes.  The criteria provide for a 10 percent rating where intervertebral disc syndrome is manifested with incapacitating episodes having a total duration of at least one week but less than two weeks during the past 12 months.  A 20 percent rating was warranted where incapacitating episodes have a total duration of at least two weeks but less than 4 weeks during the past 12 months.  "Incapacitating episodes" was defined in Note (1) as a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  Note (2) also allowed the Veteran to be rated separately for musculoskeletal and neurological manifestations under appropriate DCs if it would result in a higher combined evaluation for the disability.

In general, evaluation of a service-connected disability involving a joint rated on limitation of motion requires adequate consideration of functional loss due to pain under 38 C.F.R. § 4.40 and functional loss due to weakness, fatigability, incoordination or pain on movement of a joint under 38 C.F.R. § 4.45.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).  The provisions of 38 C.F.R. § 4.40 state that disability of the musculoskeletal system is primarily the inability, due to damage or inflammation in parts of the system, to perform normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  Functional loss may be due to the absence of part, or all, of the necessary bones, joints and muscles, or associated structures. It may also be due to pain supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  See 38 C.F.R. § 4.40.  The factors of disability affecting joints are reduction of normal excursion of movements in different planes, weakened movement, excess fatigability, swelling and pain on movement.  See 38 C.F.R. § 4.45. 

The current evaluation contemplates pain on motion.  38 C.F.R. § 4.59 (2016).  Also, it is consistent with flexion better than 60 degrees.  In order to warrant a higher evaluation, there must be the functional equivalent of limitation of flexion to 60 degrees or less or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  Following a review of the available evidence in this case, and the applicable laws and regulations, it is the Board's conclusion that the evidence does not warrant a rating greater than 10 percent under any of the spine DCs.

The Veteran's limitation of motion does not warrant a rating greater than 10 percent under DC 5242-5237 because forward flexion of the thoracolumbar spine was not limited to 60 degrees or less, nor was there muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  His combined range of motion is better than demanded for a higher evaluation.  As such, the Board concludes that a rating greater than 10 percent under DC 5242-5237 is not warranted.

Similarly, the Veteran is not entitled to a greater rating under any other DC.  Even were the Board to presume disc syndrome; the records consistently demonstrate that he has not had any incapacitating episodes (i.e. bed rest prescribed by a physician), so DC 5243 is not applicable. 

Under DC 5003 degenerative arthritis, when established by x-ray findings, will be rated on the basis of limitation of motion under the appropriate DCs for the specific joint or joints involved.  When the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate DCs, a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion to be combined, not added under DC 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  38 C.F.R. § 4.71a, DC 5003 (2016).  In this case, even assuming a current diagnosis of degenerative arthritis, a separate rating under DC 5003 would not be warranted.  The Veteran's 10 percent rating under DC 5242-5237, as discussed above, is based on pain on movement and a separate rating under DC 5003 would be for the same symptomatology.  As separate ratings may not be assigned for the same symptomatology, a separate 10 percent rating under DC 5003 for the Veteran's painful motion is not warranted.

Separate ratings for neurological manifestations may be warranted under 38 C.F.R. § 4.124a if supported by objective medical evidence.  In this regard, the Board notes that disability ratings for diseases of the peripheral nerves under DC 8520 (sciatic nerve) are based on relative loss of function of the involved extremity with attention to the site and character of the injury, the relative impairment of motor function, trophic changes, or sensory disturbances.  See 38 C.F.R. § 4.120 (2016).  In this case, to the extent that the Veteran is experiencing lower extremity neurological problems, they have been attributed to cold injury residuals, for which he is in receipt of separate 10 percent ratings for each extremity under DC 7122.  As the Veteran has not expressed disagreement with the ratings currently assigned for the cold weather residuals, no further discussion of the associated neurological symptoms is necessary.

As noted, Note 1 of the General Rating Formula for Diseases and Injuries of the Spine also provides for evaluating any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, separately, under an appropriate DC.  In this case, the Veteran consistently has denied related bowel or bladder problems.  Similarly, the Veteran does not have erectile dysfunction attributable to his service-connected low back disability.  As such, a separate rating for such problems is not warranted. 

The Board notes that the Veteran's functional loss was considered, as the medical evidence shows that the Veteran has consistently complained of pain in the back.  38 C.F.R. §§ 4.40, 4.45.  The evidence indicates that the Veteran has range of motion on testing that is consistent with the current rating assigned.  That said, the Board acknowledges that the testing results document pain on range of motion, but not the point in each arc of motion where the pain started.  As the Veteran has declined to appear for his last VA examination, however, such defect was unable to be cured.  Available testing results included reported fatigue with repetitive motion, but no decreased strength.  To the extent that subsequent records have shown decreased lower extremity muscle strength, these problems have not been medically attributed to his low back disability, but as residuals of his metastatic prostate cancer and residuals of treatment.  Consequently, the Board finds that a higher disability rating based on functional loss is not warranted.

As shown above, and as required by Schafrath, 1 Vet. App. at 594, the Board has considered all potentially applicable provisions of 38 C.F.R. Parts 3 and 4, whether or not they have been raised by the Veteran.  Accordingly, the preponderance of the evidence is against assignment of an increased disability rating greater than 10 percent under DC 5242-5237 for the Veteran's service-connected low back disability.  The Board has considered whether staged ratings were appropriate in the present case.  See Fenderson, 12 Vet. App. at 119.  However, for reasons discussed above, the Board finds that there is no competent evidence that the Veteran's service-connected back disability increased in severity during the appeal period sufficient to warrant a higher evaluation.  Therefore, a staged rating is unnecessary.

Additional Considerations

The Board also has considered whether the Veteran is entitled to a greater level of compensation on an extraschedular basis.  Ordinarily, the VA Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).

According to the regulation, an extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321(b)(1) (2016).  An exceptional case is said to include such factors as marked interference with employment or frequent periods of hospitalization as to render impracticable the application of the regular schedular standards.  See Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology and is found inadequate, the Board must determine whether the Veteran's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

With respect to the first prong of Thun, the evidence in this case does not show such an exceptional disability picture that the available schedular evaluation for the service-connected low back disability is inadequate.  A comparison between the level of severity and symptomatology of the Veteran's low back disability with the established criteria shows that the rating criteria reasonably describe the Veteran's disability level and symptomatology.  Specifically, the Veteran reports symptoms such as pain, tenderness, and decreased motion, with resulting effects on walking, standing, sitting, sleeping, lifting, and bending.  The current 10 percent rating under DC 5242-5237 contemplates these and other symptoms.  

Finally, the Board notes that a veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  Johnson v. McDonald, 762 F.3d 1362 (2014).  In this case, the Veteran has not alleged, nor does the evidence indicate, that the combined effects of his service-connected disabilities require extraschedular consideration.

Further, there is no medical evidence indicating that the disability on appeal combines or interacts with his other service-connected disabilities, either separately or together, in such a way as to result in further disabilities, functional impairment, or additional symptomatology not accounted for by the rating criteria applicable to each disability individually.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.

In short, the rating criteria reasonably describe the Veteran's disability level and symptomatology.  The Board, therefore, has determined that referral of this case for extraschedular consideration pursuant to 38 C.F.R. 3.321(b)(1) is not warranted.

Entitlement to TDIU

It is the established policy of VA that all veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled.  38 C.F.R. § 4.16 (2016).  A finding of total disability is appropriate "when there is present any impairment of mind or body which is sufficient to render it impossible for the average person to follow a substantially gainful occupation."  38 C.F.R. §§ 3.340(a)(1), 4.15 (2016).

Total disability ratings for compensation may be assigned, where the schedular rating is less than total, when the Veteran is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that if there is only one such disability, such disability shall be ratable as 60 percent or more and if there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).

Where these percentage requirements are not met, entitlement to benefits on an extraschedular basis may be considered when the Veteran is unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities, and consideration is given to the Veteran's background, including his employment and educational history.  38 C.F.R. §4.16(b).  The Board does not have the authority to assign an extraschedular total disability rating for compensation purposes based on individual unemployability in the first instance.  Bowling v. Principi, 15 Vet. App. 1 (2001).  In determining whether unemployability exists, consideration may be given to the Veteran's level of education, special training, and previous work experience, but it may not be given to his or her age or to any impairment caused by nonservice-connected disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19 (2016).

In this case, the Board notes that the Veteran's service-connected disabilities include left knee degenerative joint disease, rated as 20 percent disabling; right knee degenerative joint disease, rated as 10 percent disabling; residuals of left hand cold injury, rated as 10 percent disabling; residuals of right hand cold injury, rated as 10 percent disabling; residuals of left lower extremity cold injury, rated as 10 percent disabling; residuals of right lower extremity cold injury, rated as 10 percent disabling; and thoracolumbar strain with arthritic changes, rated as 10 percent disabling.  The Veteran's combined disability rating is 60 percent and none of the exceptions contained in 38 C.F.R. § 4.16 are applicable.  (The regulation addresses one or both upper extremities or one or both lower extremities, rather than a combination of all extremities.  In addition, the disabilities are not of a single system.)  Therefore, the Veteran's service-connected disabilities do not meet the percentage rating standards for TDIU.  38 C.F.R. § 4.16(a). 

Nevertheless, the Board must consider whether the evidence warrants referral to the appropriate VA officials for entitlement to a total disability rating for compensation purposes based on individual unemployability on an extraschedular basis under the provisions of 38 C.F.R. §4.16(b).  See Bowling, 15 Vet. App. at 1.  For a Veteran to prevail on a claim for entitlement to TDIU, the record must reflect some factor which takes the case outside the norm. The sole fact that a claimant is unemployed or has difficulty obtaining employment is not enough; the ultimate question is whether the Veteran is capable of performing the physical and mental acts required by employment, not whether he or she can find employment.  Van Hoose v. Brown, 4 Vet. App. 361 (1993).

Having reviewed the claims file, the Board finds no evidence of record suggesting that the Veteran's case is outside the norm requiring extraschedular consideration.

In reaching that conclusion, the Board acknowledges that there is potentially conflicting medical evidence as to the effect that the Veteran's service-connected disabilities have on his ability to work.  The Board has considered the conclusions of the July 2016 private Employment Evaluation.  As discussed above, the consultant concluded that the Veteran was unemployable due to his service-connected disabilities for the entire appellate time period.  In support of the conclusions reached, the consultant cited to the fact that the 2009 examinations of the spine and knees included the Veteran's description of "restricted and painful motion and increased pain with activity.  This degree of limitation would clearly make him unemployable..."  The consultant went on to discuss how the July 2006 VA knee examination report noted that the Veteran used a desk and arms of the chair to support himself as he sat down.  The consultant believed that such reports, as well as the notation that during range of motion testing the Veteran grimaced in pain demonstrated that he was unemployable for the entire appellate time period.  The Board acknowledges the above notations in the examinations, but finds that the consultant's conclusions fail to reflect the overall findings in the examinations.  During the October 2009 spine examination, for example, the Veteran reported that he was able to walk up to one and a half miles without a problem.  Moreover, the Veteran did not use any assistive devices for ambulation and his gait, stance, and balance were entirely normal.  The 2009 examinations showed mildly decreased ranges of motion in the thoracolumbar spine and the knees, but nothing to suggest that the observed limited ranges of motion and pain on activity would "clearly make him unemployable" as stated in the July 2016 evaluation.  

The Board recognizes that the July 2016 evaluation also relied on a June 2015 statement from the Veteran claiming that he was in constant pain whether walking, standing, sitting, or sleeping.  The Board finds such statements problematic as they fail to acknowledge that the Veteran has been diagnosed with prostate cancer that has metastasized to multiple other organs.  As noted above, medical treatment providers have attributed some degree of the Veteran's pain and decreased activities to the cancer.  As the Veteran has shown an unwillingness to appear for scheduled VA examinations, the precise degree to which his problems are attributable to his service-connected disabilities rather than his ongoing cancer issues is unknown.  The July 2016 evaluation was not based on examination of the Veteran, but solely on his representations as to his symptoms and the etiology of those problems.  Given the Veteran's complicated medical issues, the Board cannot find the Veteran competent to attribute the etiology of his pain and problems with activities solely to his service-connected disabilities, particularly given the evidence of record regarding his capacity for activities prior to the onset of his current cancer.  As such, the Board finds problematic the reliance of the July 2016 evaluation on the Veteran's June 2015 reports of current pain and limited activities.  In light of the foregoing, the Board finds the conclusions expressed in the July 2016 Employment Evaluation of extremely limited probative value.  

By contrast, the VA examinations and other medical evidence of record fail to demonstrate a disability picture that would render the Veteran unable to obtain or maintain employment.  The Veteran described the back pain as low-grade in intensity during his October 2009 VA examination and also discussed how he was able to walk one and a half miles without a problem.  He also was able to walk without the use of any assistive devices.  As recently as June 2014, the Veteran was discussing using walking as a way of building up his strength and endurance that had been due to his cancer and the treatment for it.  The Board also finds it significant that his treatment providers encouraged the Veteran to maintain and increase his walking activities, suggesting that his service-connected orthopedic problems did not restrict him from such physical activities.  The most recent medical records indicate that therapy was necessary due to pain caused by a spinal tumor, rather than his service-connected low back disability or other service-connected disabilities.  Thus, the evidence does not indicate or establish that the Veteran's service-connected disabilities preclude employment, but that any such employment limitation or preclusion would be due to his nonservice-connected cancer and residuals thereof.  The Board certainly is sympathetic to the difficulties related to the Veteran's cancer, but these difficulties cannot serve as a basis for entitlement to TDIU.

In closing, the Board does not doubt that the Veteran's service-connected disabilities have some effect on his employability.  However, the 60 percent schedular rating currently in effect recognizes significant industrial impairment resulting from his disorders.  Nevertheless, for the reasons and bases set forth above, the preponderance of the evidence is against finding his service-connected disabilities (singly or in combination) are of such severity so as to preclude his participation in any form of substantially gainful employment.  As such, the benefit of the doubt doctrine is inapplicable, and the claim must be denied.  See 38 U.S.C.A. § 5107(b) (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to an initial rating greater than 10 percent for thoracolumbar strain with arthritic changes is denied.

Entitlement to TDIU is denied.





______________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


